                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

MANDEL BENSON,

        Petitioner,
                                                     Case No. 19-cv-644-bbc
   v.

MATTHEW MARSKE,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent Matthew Marske denying petitioner Mandel Benson’s petition for a writ

of certiorari under 28 U.S.C. § 2241.




        /s/                                                 12/6/2019
        Peter Oppeneer, Clerk of Court                        Date
